DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file previsions of the AIA .
This notice of allowance is in response to applicant’s preliminary amendments filed on 11/21/2019.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1 and 3-15 are amended and claims 1-15 are pending.

ALLOWABLE SUBJECT MATTER
Claims 1-15 are allowed in light of prior art(s) of record. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Following is an examiner’s statement of reasons for the allowance:
Independent claim 1 recites, inter-alia, “receiving, at a node in a blockchain network, a first transaction to validate, the first transaction including a first script that, as a result of being executed, causes the node to at least obtain a first set of field values of the first transaction, a second set of field values of a second transaction, and an input; obtaining the second transaction, the second transaction including a second script that includes a set of rules, the second script, as a result of being executed, causing the node to at least: verify that the second script matches a third script embedded in the first set of field values”. Although Antonopoulos (“Mastering Bitcoin”) teaches each transaction contains locking script (includes a set of rules) in the output and unlocking script in the input (Page 115-116), validating first transaction (current transaction) by executing unlocking script in each input alongside the corresponding locking script in second transaction (previous transaction) (Page 123, Para. 01; Page 124, Para. 04),  Antonopoulos further teaches pay to script hash (P2SH) type of transactions wherein the locking script in the second transaction contains a hash of redeem script and the unlocking script in the first transaction comprises a redeem script (Page 135, Table 5-5), when the redeem script’s hash in the unlocking script matches the hash in the locking script, the unlocking script is executed; Kleinman (US10523443) also teaches each transaction’s output contains locking script and input contains unlocking script (Fig. 7), validating a new transaction (first transaction) by executing unlocking script and comparing the result hash matches the one in the locking script of the source transaction (second transaction)(col. 14, line 42-51);  Pierce et al (US20180039667) teaches a method for validation rule synchronization (Abstract) and all blockchain clients validating transactions must agree upon the rules (Para. 0047), but none of the prior arts of on the record, either taken by itself or in any combination, would anticipate or made obvious the above limitation combined with other limitations recited in claim 1 at or before the time it was filed.
Examiner performed updated search and did not find any related prior art, therefore the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1 with proper motivation at or before the time it was effectively filed. 
Independent claim 14 and 15 although are different, further recites similar limitations to those found in claim 1. Therefore, claim 14 and 15 are considered to be allowable for the same reason as discussed above.
Dependent claims 2-13 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
Prior arts made of record, not relied upon: See PTO-892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, to Taghi T. Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /TAGHI T ARANI/              Supervisory Patent Examiner, Art Unit 2438